internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-116196-98 date date parent sub seller target target date a date b date c date d business a plr-116196-98 purchaser’s company official seller’s company official purchaser’s outside tax professional seller’s outside tax professional authorized representatives dear plr-116196-98 this responds to your letter dated date requesting or behalf of the taxpayers identified above an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent as the common parent of the consolidated_group of which sub is a member and seller are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations with respect to parent's acquisition of the target stock and sub’s acquisition of the target stock sometimes hereinafter referred to collectively as the elections on date b additional information was received in a letter dated date the material information is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting sub is a wholly-owned subsidiary of parent and is included in parent’s consolidated united_states corporate_income_tax return seller is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting target and target are wholly-owned subsidiaries of parent and were included in parent’s consolidated united_states corporate_income_tax return parent target and target are engaged in business a and sub was newly formed by parent to acquire target on date a parent and seller entered into an acquisition agreement which among other things provided for parent to acquire all of seller’s target stock and for sub to acquire all of seller’s target stock on date b pursuant to the acquisition agreement parent acquired all the seller’s target stock and sub acquired all of the seller’s target stock along with certain other assets of seller that are not relevant for purposes of this ruling for cash in a fully taxable transaction it is represented that parent and sub were not related to seller within the meaning of sec_338 and that parent's acquisition of target stock and sub’s acquisition of target 2's stock each qualified as a qualified_stock_purchase as defined in sec_338 following the acquisition new target and new target were included in purchaser’s consolidated_return hereinafter target and target are referred to collectively as the targets parent and seller intended to file the elections the elections were due on date c but for various reasons they were not filed on date d which is after the due_date for the elections parent seller purchaser's company official seller’s company official purchaser’s outside tax professional seller’s outside tax professional and authorized representatives discovered that the elections were not filed the period of limitations on assessment under sec_6501 has not expired for parent's sub’s seller’s or targets’ taxable years in which the acquisition sales were consummated the taxable_year in which the elections should have been filed or for any taxable_year s that would have been affected by the elections had they been timely filed plr-116196-98 sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_1_338-1 provides that a sec_338 election is an election to apply sec_338 to target sec_338 specifies the requirements for making a sec_338 election sec_1_338_h_10_-1 provides that if a sec_338 election is made for t a sec_338 election is deemed made for t sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provide that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 or form 8023-a in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 or form 8023-a provide that if a sec_338 election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by each person plr-116196-98 authorized to act on behalf of each corporation and if it made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qsp the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 or form 8023-a sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 or form 8023-a and the instructions thereto under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the elections is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and seller to file the elections provided parent and seller show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent seller parent's company official seller's company official parent’s outside tax professional seller’s tax professional and authorized representatives explain the circumstances that resulted in the failure to timely file the valid elections the information also establishes that tax professionals were responsible for the elections that parent and seller relied plr-116196-98 on them to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent and seller have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301 -1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group of which sub is a member and seller to file the elections with respect to the acquisition of targets as described above the above extension of time is conditioned on the taxpayers’ seller’s parent’s and targets’ tax_liability if any being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made talking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 the above extension is also conditioned on i parent and the seller signing the elections and ii parent and seller treating the acquisition sale of the targets’ stock as sec_338 transactions parent for itself and as agent for sub and the seller must file the elections in accordance with sec_1_338_h_10_-1 that is new elections on form_8023 or form 8023-a must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form also a single combined election form may be used that lists both targets see announcement -2 1998_2_irb_38 a copy of this letter should be attached to the election form purchaser and seller must file or amend their returns as applicable for the year in with the transactions were consummated to report the transactions as sec_338 transactions and to attach thereto a copy of this letter and the elections along with the information required with the election form we express no opinion as to whether the acquisition sale of targets’ stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of targets’ stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by targets and thus by seller on the targets’ deemed asset sale in addition we express no opinion as to the tax consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of plr-116196-98 granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the elections penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to purchaser's company official to seller’s company official and to seller’s first listed authorized representative pursuant to the powers of attorney on file in this office sincerely yours assistant chief_counsel corporate richard todd counsel to the assistant chief_counsel corporate by
